Interim Decision #zzoo

MATTER OF To

In Visa Petition Proceedings
A-16028004
Decided by Board May 2, 1974
Where the Board of Immigration Appeals remanded the record for petitioner to
be confronted with the material used by the district director in denying the
visa petition and to be afforded an opportunity to rebut that evidence and to
submit any additional evidence in support of the petition, the proper procedure for the district director thereafter was to enter a new order and make
appropriate service on the interested parties so that they could be made
aware of the new decision and have an opportunity to challenge it on appeal if
desired.
ON BEHALF OF SERVICE:
Irving A. Appleman
Appellate Trial Attorney

or PETITIONER'
Jules E. Coven, Esquire
One East 42nd Street
New York, New York 10017

ON DEHALr

The petitioner, a permanent resident alien, filed a visa petition
under section 203(aX2) of the Immigration and Nationality Act in
behalf of the beneficiary as her adopted son. The petition was
supported by the affidavits of two witnesses, now residents of New
York, New York, as to their knowledge of the facts. The District
Director denied the petition for failure to submit satisfactory
evidence that the petitioner had adopted the beneficiary. The
District Director noted that in her 1963 application for an immigrant visa and in her 1969 application to file a petition for
naturalization, the petitioner had not listed the beneficiary as her
son and had made no mention of an adopted son. Also, the
beneficary's Seaman's Discharge Book listed his next of kin as his
aunt, the petitioner.
On appeal, we entered an order on September 4, 1973 remanding
the record to the District Director to afford the petitioner an
opportunity (1) to be confronted with the materials used by the
District Director in denying the petition; (2) to rebut that evidence;
and (3) to submit any additional evidence which she deemed
appropriate in support of the visa petition. On remand, sworn
statements were taken by a Service officer from the petitioner and
679

Interim Decision #2283
the beneficiary on March 11, 1974 in the presence of their attorney. In an undated memorandum, the District Director has returned the record to the Board, including the two sworn statements of March 11, 1974. The memorandum asserts that the
petitioner and her attorney were given an opportunity to present
additional evidence and failed to do so; that they did not submit
additional documentation; and that the sworn statement failed to
clarify the situation. It does not appear that a copy of the District
Director's memorandum has been served on petitioner or her
attorney.
When we remanded for further proceedings on September 4,
1973, we did not indicate what action the District Director should
take after those further proceedings: Presumably, if he had been
satisfied by the additional evidence, he would have granted the
visa petition. Where, as here, the District Director concludes on
remand that the evidence is still insufficient, he should enter a
new order, stating his reasons, and make appropriate service on
the interested parties. This procedure will enable the parties to
know of his decision and the basis therefor, and to make timely
l
appeal to this Board if aggrieved by it. As an alternative,in
certify theservingotcfhds,eDitrc omay
record to us pursuant to 8 CFR 3.1(c). In any event, the petitioner
and counsel should be made aware of the new decision and have
an opportunity to challenge it on appeal.

We shall therefore remand the record to the District Director so
that appropriate steps may be taken to see that proper notice of
the decision is given.
ORDER: The record is remanded to the District Director for the
further action indicated in the foregoing opinion.

680

